Citation Nr: 0913986	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-38 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 until May 
1954 and from October 1957 until October 1973.  The Veteran 
died in July 2005, and the appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The Veteran died on July [redacted], 2005, due to malignant liver 
neoplasm; the Certificate of Dearth did not list any other 
significant conditions contributing to death.

2. At the time of the Veteran's death, service connection was 
not established for any disability.

3. The competent evidence does not establish that the 
Veteran's death was causally related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 
3.312 (2008).

2. The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met. 38 U.S.C.A. §§ 1318, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

In this case, the Veteran was sent notice letters in August 
2005 and May 2008.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the division of responsibility between VA and a claimant in 
developing an appeal.  Furthermore, the letter sent in May 
2008 addressed the requirements of Hupp, as discussed above.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the May 2008 letter "provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were 
readjudicated with the issuance of a supplemental statement 
of the case in June 2008.  Consequently, the Board finds that 
any timing deficiency has been appropriately cured and that 
such deficiency did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal. However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection. Any 
questions as to the appropriate disability rating or 
effective date to be assigned are thus moot.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of her claims.  This duty includes assisting her 
in the procurement of service treatment records, other 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
private treatment and examination.  Moreover, the appellant's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection: Cause of Death

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
Veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the Veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as malignant 
liver neoplasm (cancer of the liver). It is noted that direct 
service connection has not been established for malignant 
liver neoplasm.  In fact, the Veteran had no service-
connected disabilities at the time of his death.  Moreover, 
following discharge in 1973, the post-service medical 
evidence does not show any treatment or diagnoses referable 
to liver cancer until January 2005, when he was treated at 
Texas Cancer Center-Mesquite.  The Veteran died within six 
months following the initial diagnosis and treatment.

As set forth above, a malignant liver neoplasm was initially 
demonstrated decades after service.  In the absence of 
demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to the disorder.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, there is no competent clinical 
opinion of record which relates the Veteran's terminal 
malignant liver neoplasm to service or to any service-
connected disability.  As such, a grant of direct service 
connection is not for application here.

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the Veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a Veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  

The Board initially notes that his post-service treatment 
records indicate that in October 1999, the Veteran underwent 
a radical retropubic prostatectomy in treatment of prostate 
cancer.  

Under the pertinent laws and regulations, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service-connected presumptively under 38 C.F.R. 
§ 3.309(e), including prostate cancer.

In the present case, the evidence of record establishes that 
the Veteran had active service in the Republic of Vietnam 
from December 1967 to December 1968 and from January 1970 to 
January 1971.  Thus, based on the foregoing facts, it would 
appear that the Veteran was entitled to a grant of service 
connection for such prostate cancer, on a presumptive basis, 
during his lifetime.  This is significant in the immediate 
case, as statements submitted by the appellant in November 
2005 March 2007 indicate her belief that the Veteran's 
prostate cancer was causally related to his terminal liver 
cancer.  Specifically, if such causal relationship is shown 
by the weight of the competent evidence, then a grant of 
service connection for the cause of the Veteran's death would 
be warranted, as the prostate cancer would be viewed as a 
service-connected disability at the time of death even though 
such service connection had not actually been implemented.

While the Board recognizes the appellant's opinion that the 
Veteran's terminal liver cancer was related to his prostate 
cancer, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Indeed, the question of causation in this 
case involves complex medical questions beyond which the 
appellant is capable of addressing in her capacity as a 
layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)

Furthermore the competent medical evidence of record fails to 
support the contention that the Veteran's terminal liver 
disorder was proximately due to the prostate cancer treated 
in 1999.  In fact, the competent evidence of record reaches 
the opposite conclusion.  Specifically, in June 2007 a VA 
examiner reviewed the Veteran's records and noted that the 
terminal liver tumor was hepatocellular carcinoma, while the 
cancerous growth associated with his prostate in 1999 had 
been adenocarcinoma.  As a result, the examiner concluded 
that the Veteran's 1999 prostate cancer had no relation to 
his 2005 liver cancer.  As such opinion was offered following 
a review of the record, and was accompanied by a clear 
rationale, it is found to be highly probative.  Moreover, no 
other competent medical evidence of record refutes that 
conclusion.  

In conclusion, the competent evidence of record fails to 
establish service connection for the Veteran's terminal 
malignant liver neoplasm on a direct basis.  Moreover, the 
competent evidence fails to establish that the Veteran's past 
prostate cancer was either the principal or a contributory 
cause of death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

Dependency and Indemnity Compensation under 38 U.S.C. § 1318

The appellant is also seeks VA Dependency and Indemnity 
Compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
Veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2008).

Applicable law provides that the VA will pay DIC benefits to 
the surviving spouse of a deceased Veteran who was in receipt 
of, or entitled to receive compensation, at the time of his 
death for a service-connected disability that was rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; was rated by the VA as totally 
disabling continuously since the Veteran's release from 
active duty and for at least five years immediately preceding 
death; or rated by the VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999. 38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
Veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the Veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the Veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the Veteran's whereabouts was 
unknown, but the Veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b). Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318. It appears that some of the confusion has 
been clarified in two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the Veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable. See 
Green v. Brown, 10 Vet. App. 111, 118-19 (1997). In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the Veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period. See 
Wingo v. West, 11 Vet. App. 307 (1998). In such cases, the 
claimant was required to set forth the alleged basis for the 
Veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death. Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000). The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22. Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377. It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379. Moreover, it found 
that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id. The Federal 
Circuit remanded the case for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106. Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time). See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation. It 
held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378. The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the Veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.

As noted above, at the time of his death the Veteran was not 
service-connected for any disability.  Consequently, it is 
evident that the Veteran was not rated as totally disabling 
for any service-connected disability for 10 years prior to 
his death, or continuously since discharge from service and 
for at least 5 years immediately preceding death as mandated 
by the above-cited laws and regulations. Moreover, the 
appellant here has not claimed that the Veteran was not 
receiving total disability compensation at the time of death 
solely due to clear and unmistakable error (CUE) in a VA 
decision, as set forth under 38 C.F.R. § 3.22(b)(3).

Based on the foregoing, it is clear that the criteria set 
forth under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not 
been satisfied. Moreover, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318. For these reasons, the appellant's 
claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 must fail. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


